Citation Nr: 1814514	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-41 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an effective date earlier than May 28, 2010 for the grant of service connection for a right knee meniscal tear and degenerative joint disease (right knee disability), to include on the basis of clear and unmistakable error (CUE) in a May 2007 rating decision.

2. Entitlement to an effective date earlier than January 11, 2010 for the grant of service connection for a left knee meniscal tear and degenerative joint disease (left knee disability), to include on the basis of CUE in a May 2007 rating decision.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to April 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California RO.

In August 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's claims file.  

The issue of entitlement to an effective date earlier than January 11, 2010 for the grant of service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


VETERAN'S CONTENTIONS

The Veteran contends that the effective date for his award of service connection for a right knee disability should be at least January 11, 2010.  Specifically, the Veteran states that on that date he spoke to a VA employee regarding submitting new claims for service connection for a bilateral knee condition and that a VA employee mistakenly only noted a claim for a left knee condition on a VA Form 21-0820 Report of General Information from the date of his phone call.

Additionally, the Veteran also contends that VA committed CUE in a May 2007 rating decision when it denied his initial claim for service connection for a right knee disability.  The Veteran bases his CUE claim on his contention that the May 2007 rating decision which denied his claim and the March 2012 rating decision which granted service connection were based on the same exact evidence. 


FINDINGS OF FACT

1. The veteran was denied service connection for bilateral degenerative joint disease in a May 2007 rating decision.  The stated reasons for denial within the rating decision were: (1) there was no objective evidence of a chronic condition in service; (2) there was no evidence of treatment for a chronic condition from the time of discharge to the time of the claim; and (3) there was no credible medical evidence linking a current condition with the Veteran's service or an already service-connected disability.  VA notified the Veteran of this decision later that month.

The Veteran did not appeal this decision or submit evidence within one year.  Therefore, the May 2007 rating decision became final.

2. On January 11, 2010, the Veteran placed a telephone call and spoke with a VA employee about submitting a new claim for service connection.  A VA Form 21-0820 documenting the phone call stated that the Veteran desired to submit a claim for left knee issues and a left big toe condition.  The VA Form 21-0820 did not mention a claim for a right knee disability.

3. In a March 2010 Veterans Claims Assistant Act (VCAA) letter issued following the January 2010 phone call, the RO stated that it was currently working on the Veteran's claims for service connection for left knee issues and a left big toe disability.  However, the letter also informed the Veteran that he needed to submit new and material evidence to reopen a claim because in May 2007 he was denied service connection for bilateral knee degenerative joint issue and that decision had become final.

4. On May 28, 2010, the Veteran requested that his claim for service connection for a bilateral knee disability be reopened.  The Veteran also alleged CUE in the May 2007 rating decision.

5. In the March 2012 rating decision on appeal, the RO granted service connection for left and right knee disabilities and assigned initial 10 percent ratings, both effective the date of claim.  The RO listed January 11, 2010 as the date of claim for the left knee disability and May 28, 2010 as the date of claim for the right knee disability.

6. In August 2017, the Veteran testified that, during his January 2010 phone call, he indicated that he wished to submit a claim for his bilateral knees.  He emphasized that he used the term "bilateral" because he had consulted with his doctor.


CONCLUSION OF LAW

1. Resolving all reasonable doubt in the Veteran's favor, the criteria for an effective date of January 11, 2010 for the award of service connection for a right knee disability have been met.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).

2. The criteria for an effective date prior to January 11, 2010 for the award of service connection for a right knee disability on the basis of CUE in a May 2007 rating decision have not been met.  38 U.S.C. §§ 5109A, 5110 (2012); 38 C.F.R. §§ 3.105(a), 3.151 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As indicated above, the Board finds that the Veteran is entitled to an effective date of January 11, 2010 for his award of service connection for a right knee disability.  Accordingly, to this extent, the Veteran's claim is granted.

In support of this determination, the Board first notes that 38 C.F.R. § 3.400(b)(ii)(2) mandates that the effective date for an award of disability compensation for direct service connection shall be: (1) the day following separation from active service or the date entitlement arose if the claim is received within 1 year after separation from service; or (2) the date of receipt of claim, or the date entitlement arose, whichever is later.  In the instant case, the Veteran's claim was not filed within 1 year of separation so item (1) is inapplicable.

In the March 2012 rating decision on appeal, the RO indicated that the Veteran's award of service connection should be the date of claim-a date most favorable to the Veteran.  The Board will not disturb this determination that the Veteran's right knee disability award should be effective the date of claim.  However, the Board determines that January 11, 2010-the date VA received a phone call from the Veteran expressing a desire to receive compensation benefits for knee disabilities -as the date of claim and not May 28, 2010. 

In making this determination, the Board relies upon the Veteran's testimony at the August 2017 Board hearing as well as the May 2010 correspondence itself.  From a review of the record, it appears that the May 2010 correspondence was sent in response to the March 2010 VCAA letter, which stated that new and material evidence was necessary in the instant case, as the Veteran had a bilateral knee disability claim previously denied in May 2007.  Affording the Veteran the benefit of the doubt, the Board will grant his claim to this extent and acknowledge the date of the January 2010 phone call as the date of claim for his right knee disability.

However, moving to the Veteran's claim of CUE in the May 2007 rating decision, the Board first notes that for a claimant to be awarded an effective date based on an earlier claim that became final and binding, he or she must collaterally attack the prior decision and show there was CUE in the manner VA decided the prior claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  

When pleading CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  If the error alleged is not the type of error that, if true, would be CUE on its face; if the Veteran is only asserting disagreement with how the VA evaluated the facts before it; if the Veteran has only alleged a failure on the part of VA to fulfill its duty to assist; or if the Veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

Similarly, broad brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of clear and unmistakable error.  Fugo, 6 Vet. App. at 44.

As noted above, the May 2007 rating decision was final and binding.  The Veteran contended that the May 2007 rating decision contained CUE regarding his right knee claim because it was based upon the same evidence as the March 2012 rating decision which granted service connection.  The Board disagrees.

Notably, at the time of the May 2007 rating decision, the record did not contain a competent medical opinion linking the Veteran's current right knee disability to service.  However, at the time of the March 2012 rating a decision, a positive medical opinion was provided in December 2011, fulfilling the requirements for service connection.  As such, the Board cannot conclude that there was a clear and unmistakable error at the time of May 2007 rating decision such that the result would have been different.

Even broadly construed, the lack of a obtaining a medical opinion at the time of the May 2007 rating decision would be a contention regarding whether VA fulfilled its duty to assist.  However, as stated previously, an alleged failure in fulfilling the duty to assist cannot form the basis of a CUE claim.  See Luallen, 8 Vet. App. 92; Caffrey, 6 Vet. App. at 384.  Accordingly, the Board will deny the Veteran's claim for an effective date prior to January 11, 2010 for the award of service connection for a right knee disability on the basis of CUE in a May 2007 rating decision 


ORDER

Entitlement to an effective date of January 11, 2010 for the award of service connection for a right knee disability is granted.

Entitlement to an effective date prior to January 11, 2010 for the award of service connection for a right knee disability on the basis of CUE in a May 2007 rating decision is denied.


REMAND

Following the March 2012 rating decision, in June 2012, the Veteran submitted a timely Notice of Disagreement (NOD).  Within the NOD, the Veteran discussed the disability ratings assigned to each of his knees as well as the effective dates awarded.  The Veteran did not specify which knee he was referring to, but stated that he believed the effective date should be January 11, 2010.  

From the development of the above-decided effective date issue, the Board surmises that the RO interpreted the Veteran's statement as disagreement as to only the right knee.  However, in October 2014, the Veteran discussed CUE in the May 2007 rating decision regarding the effective date assigned for his award of service connection for a left knee disability

In light of the development of the case, the Board finds that the June 2012 NOD, liberally construed, encompassed disagreement with not only the effective date for the right knee, but also the left knee.  See 38 U.S.C. § 5107(b).  As there is a current lack of a Statement of the Case (SOC) addressing the Veteran's claim of entitlement to an effective date earlier than January 11, 2010 for the grant of service connection for a left knee disability, to include on the basis of CUE in a May 2007 rating decision, the Board will remand this issue for the issuance of an SOC.  See 38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the issue of entitlement to an effective date earlier than January 11, 2010 for the grant of service connection for a left knee meniscal tear and degenerative joint disease, to include on the basis of CUE in a May 2007 rating decision

The Veteran is hereby notified that, following the receipt of this SOC, he must file a timely substantive appeal (VA Form 9) if he desires appellate review of this issue by the Board.  If, and only if, a timely substantive appeal is filed, this issue should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


